ON APPLICATION FOR REHEARING
HIGGINS, J.
Both appellant and appellee have applied for a rehearing in this case. We find no merit in appellee’s application.
The appellant, in his petition for rehearing, has called our attention to the fact that the correct name of the plaintiff’s minor son is “Rene” Laporte instead of “Erene Laporte,” as erroneously stated in plaintiff’s petition.
Our attention has also been called to an error in our decree in this case in that we allowed eighty-four weeks instead of ninety weeks compensation to plaintiff.
These errors can be corrected by amendment.
It is therefore ordered that our former decree be amended so as to read as follows:
It is ordered, adjudged and decreed that the judgment of the district court be and the same is hereby annulled, avoided and reversed, and that there now be judgment herein in favor of l£rs. Celina Castet, widow of Jean Marie Laporte, for the use and benefit of her minor son, Rene Laporte, plaintiff herein, and against the defendant, Philip Gambino, in the sum of $11.70 per week for eighty-four weeks, beginning October 1, 1928, with legal interest on each week’s installment from the date it became due until paid, defendant and appellee to pay all costs of these proceedings.